Citation Nr: 0926479	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1973 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was before the Board in November 2007, the 
Board granted reopening of a previously denied claim for 
service connection for a psychiatric disability and remanded 
the reopened claim for further development.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

No acquired psychiatric disorder was present until more than 
one year after the Veteran's discharge from service, and no 
acquired psychiatric disorder is etiologically related to the 
Veteran's period of active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a psychiatric 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
The record reflects that in letters mailed in April 2003 and 
November 2005 the Veteran was advised of the elements 
required to establish entitlement to service connection and 
of the respective duties of VA and the claimant in obtaining 
evidence.  In a letter mailed in December 2007 the Veteran 
was provided notice with respect to the disability-rating and 
effective-date elements of the claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the Appeals 
Management Center (AMC) readjudicated the claim in a May 2009 
Supplemental Statement of the Case (SSOC).  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on this claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veterans service 
treatment records (STRs) are on file.  Requests for the 
Veteran's service personnel records (SPRs) have been made, in 
response to which only a copy of the Veteran's DD Form 214 
was received.  Social Security Administration (SSA) records 
are on file.  Private treatment records pertaining to the 
Veteran's treatment for psychiatric disabilities are of 
record.  Treatment records from the VA Medical Center have 
been obtained.  The Veteran was afforded a VA examination in 
February 2009.  Neither the Veteran nor his has identified 
any outstanding evidence, to include medical records, which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.
 



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. If 
the evidence establishes the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders and mental deficiency are not diseases 
or injuries for VA compensation purposes.  38 C.F.R. § 
3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the STRs shows that the Veteran did not receive 
treatment for a psychiatric condition of any kind while on 
active duty.  There is also no evidence that the Veteran ever 
was referred out for psychiatric treatment at any time during 
his active service.  Additionally, the separation examination 
in May 1974 disclosed that the Veteran's psychiatric status 
was normal.  

In a June 1979 Central District Mental Health Center intake 
interview, the Veteran stated that he left the US Air Force 
(USAF) with an honorable discharge due to termination of the 
Vietnam War and a mix-up as to his training assignment.  The 
Veteran reported that he requested to be discharged, which 
the service agreed to.  In future psychiatric evaluations the 
Veteran has asserted that the reason he was discharged within 
one year of induction into active service was because he had 
a nervous breakdown and the USAF did not want to deal with 
his problems or help him get the care he needed.

The Board may not ignore a Veteran's testimony simply because 
he or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App.  24, 25 (1991).

In this regard, the Board finds the Veteran's statements from 
the June 1979 intake interview, which were made prior to his 
application for monetary benefits, to be more credible than 
his subsequent statements.  Additionally, the Veteran was 
discharged from active service in 1974, thus the statements 
from 1979 were closer in time to the events surrounding his 
discharge and therefore less likely to have been affected by 
time and/or memory lapses.

Since his active service the Veteran has been diagnosed with 
a myriad of psychiatric disabilities.  In June 1979 he was 
diagnosed with a character disorder in the form of immature 
personality with depressive symptoms.  In October 1995 the 
Veteran was diagnosed with posttraumatic stress disorder 
(PTSD) resulting from childhood sexual abuse and not an 
active duty event, attention deficit hyperactivity disorder 
(ADHD) residual type, a personality disorder not otherwise 
specified (NOS) with dependent and narcissistic traits, and a 
learning disorder NOS.  In November 1995 he was diagnosed 
with generalized anxiety disorder.  In February 1996 he was 
diagnosed with a mood disorder NOS.  In May 1996 the Veteran 
was diagnosed with recurrent major depression, rule out 
intermittent explosive disorder.  In October 1996 he was 
diagnosed with rule out major depression v. dysthymia, ADHD 
adult type, a personality disorder (i.e. antisocial 
personality disorder), and a learning disorder NOS.  In 
February 2002 the Veteran was diagnosed with recurrent major 
depressive disorder, mild ADHD, and a primary diagnosis of 
paranoid personality disorder.  Also in February 2002, after 
intelligence testing and studies were conducted, the Veteran 
was found to have mild mental retardation. 

Ms. B.S., who conducted the February 2002 evaluation, stated 
that from the history obtained from the Veteran, it appeared 
that his mental illness first manifested itself while he was 
in the service in 1973 and 1974.  She hypothesized that due 
to abuse the Veteran suffered as a child, the Veteran 
probably suffered from mental illness prior to serving in the 
USAF.  However, she stated that the stress of the military 
probably triggered the Veteran's debilitating psychological 
problems.  

In response to the diagnosis of PTSD in October 1995, the 
Veteran has asserted that he does not have PTSD as a result 
of sexual abuse as a child, but rather his PTSD is a result 
of his active service.  In this regard, the Veteran has 
asserted that one of his Sergeants mentally abused him by 
calling him, among other things, a "dumb West Virginia 
Hillbilly."  Additionally, the Veteran asserted that the 
constant stress of not knowing whether he was going to be 
deployed to Vietnam also has caused him to suffer from PTSD.  

The Veteran was afforded a VA examination in February 2009.  
At this examination the examiner diagnosed the Veteran with a 
personality disorder NOS under Axis II of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  Additionally, 
after reviewing the Veteran's files and the intelligence 
testing completed in February 2002, the VA examiner also 
noted that the Veteran had mild mental retardation.  The only 
Axis I diagnosis on this examination was alcohol dependence 
in remission.  After a complete review of the Veteran's file, 
the examiner stated that the Veteran's personality disorder 
(which was cited in previous examination reports as paranoid, 
dependent, narcissistic, and antisocial features) clearly and 
unmistakably existed prior to service.  The examiner stated 
that this was evidenced by the Veteran's pre-military 
behavioral problems, to include legal difficulties with an 
unstable and abusive upbringing.  Additionally, the examiner 
stated that there is no evidence that the Veteran's active 
service in the USAF caused his personality disorder to 
worsen.  The examiner supported this conclusion with the fact 
that the Veteran was given an honorable discharge from the 
USAF and that there is no evidence in the STRs of treatment 
for a psychiatric condition or a nervous breakdown.  
Additionally, the examiner points to the Veteran's 
longstanding academic and cognitive challenges with problem-
solving difficulties that were present prior to his active 
service.  

The examiner further went on to state that the Veteran does 
not have "debilitating psychological problems" that were 
not present before his active service.  Also, the examiner 
stated that neither the Veteran's assertion that he was 
called a "dumb hick" by his sergeant, or the stress he 
experienced over the uncertainty of being deployed overseas 
meet the DSM-IV stressor criteria for PTSD.

The foregoing evidence shows that the Veteran has been 
diagnosed with various mental disorders, to include 
personality disorders and mental retardation.  As set forth 
above, service connection for personality disorders and 
mental deficiency is precluded by 38 C.F.R. § 3.303 (c).

The record also reflects that the Veteran was initially 
diagnosed with PTSD many years after his discharge from 
service and that the disorder was attributed to child abuse, 
rather than any incident of service.  There is no competent 
evidence linking PTSD to a service stressor, and the February 
2009 examiner has specifically stated that the service 
stressors identified by the Veteran do not meet the DSM-IV 
stressor criteria for PTSD.  Therefore, service connection is 
not warranted for PTSD.

With respect to whether service connection is warranted for 
any other acquired psychiatric disorder, the Board notes that 
the STRs do not show any evidence of a psychiatric disorder 
and do show that the Veteran's psychiatric status was found 
to be normal on the discharge examination.  It was not until 
June 1979, approximately 5 years after the Veteran's 
discharge from service, that the Veteran was found to have 
any psychiatric disorder and the tentative impression at that 
time was character disorder in the form of an immature 
personality.  He was not found to have an acquired 
psychiatric disorder at that time, and he did not at that 
time report experiencing any psychiatric symptoms in service 
or within one year after his discharge from service.  He did 
report that this was his first psychiatric involvement.

The competent evidence of a nexus between a psychiatric 
disability and the Veteran's active service is limited to the 
opinion of Ms. BS, who based her opinion upon her examination 
of the Veteran and the history that he provided to her many 
years after his discharge from service.  Because the opinion 
was based on history provided by the Veteran that is 
inconsistent with the STRs and other medical evidence, the 
Board has found this nexus opinion to be of little probative 
value.

The Board has found the most probative evidence of record to 
be the February 2009 VA examination report.  In this regard, 
the Board notes that the report reflects that the 
psychologist reviewed the claims folders, performed a 
thorough examination of the Veteran, and properly supported 
his conclusions.  The only Axis I diagnosis on that 
examination was alcohol dependence in remission.  Direct 
service connection is not authorized for disability resulting 
from the abuse of alcohol.  See 38 U.S.C.A. § 1110.  Although 
service connection is not precluded for alcohol abuse that is 
proximately due to or the result of service-connected 
disability, the Veteran currently has no service-connected 
disability. 

The Board has also considered the Veteran's statements in 
support of the claim but has determined that his statements 
are unreliable because they are based on events occurring 
many years earlier or they are not credible because they were 
provided for compensation purposes and are in conflict with 
the STRs and history provided for clinical purposes before 
the filing of his claim for service connection.  Moreover, as 
a lay person, the Veteran is not competent to provide an 
opinion attributing any in-service symptoms to a particular 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the medical evidence 
establishes that the Veteran's in-service symptoms were due 
to a personality disorder and/or mental retardation. 

Accordingly, the Board concludes that service connection is 
not warranted for psychiatric disability.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.  

ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


